Citation Nr: 9934394	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  96-05 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable initial schedular disability 
rating for the service-connected hemorrhoids.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of active air service from August 
1956 to August 1960, and again from June 1961 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Cleveland Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was last before the Board in November 1997, when it was 
remanded to the RO for further evidentiary development.  


REMAND

In the November 1967 remand, the Board pointed out that the 
issue of entitlement to service connection for the 
postoperative residuals of an anal ulcer/fistula was 
inextricably intertwined with the increased rating issue 
which was before the Board; accordingly, the Board remanded 
this appeal in order for that issue to be adjudicated.  

The RO denied entitlement to service connection for the 
postoperative residuals of an anal ulcer/fistula in April 
1999.  This issue was included in a supplemental statement of 
the case issued to the appellant at that time, instead of 
being made the subject of a separate notification letter to 
the appellant.  Furthermore, instead of informing the 
appellant of the applicable time limit in which to initiate 
an appeal to the Board on the separate issue of service 
connection for the postoperative residuals of an anal 
ulcer/fistula, the transmittal letter addressed to the 
appellant in April 1999 erroneously informed him that "A 
response at this time is optional."  

The appellant has one year from the date of the transmittal 
letter addressed to him by the RO on April 22, 1999 in which 
to initiate an appeal to the Board by filing a notice of 
disagreement with the RO's denial of service connection for 
the postoperative residuals of an anal ulcer/fistula.  See 
38 C.F.R. § 20.302(a) (1999).  This time period will not 
expire until April 21, 2000.  Accordingly, since this appeal 
has been prematurely returned to the Board at the present 
time, it is remanded to the RO for the following further 
actions:  

1.  The RO should write to the appellant 
and inform him that he has until 
April 21, 2000 in which to initiate an 
appeal to the Board on the issue of 
entitlement to service connection for an 
anal ulcer/fistula by filing a notice of 
disagreement with the RO's denial of that 
claim.  In order to save time, if the 
appellant does not wish to appeal the 
denial of that claim, he should so state 
in a written message sent to the RO 
before April 21, 2000.  If a timely 
notice of disagreement is received 
concerning this issue, the RO should 
proceed with the procedural steps 
necessary for possible appellate review 
by the Board.  

2.  At the same time, the RO should 
obtain and incorporate into the claims 
file written documentation that the 
report of a colonoscopy performed on the 
appellant on December 13, 1996 at the VA 
Medical Center in Cleveland is no longer 
available, as is asserted in the April 
1999 supplemental statement of the case.  
The Board had requested this evidence in 
the November 1997 remand, and the RO must 
document its current unavailability, 
which it has not yet done.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
On the other hand, if this report is 
located among the appellant's VA medical 
records, a copy should be placed in the 
claims file.  

3.  Finally, after undertaking any 
appropriate further evidentiary 
development, the RO should review all 
relevant evidence and readjudicate the 
claim seeking an initial compensable 
schedular disability rating for the 
service-connected hemorrhoids.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





